El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
El acusado en este caso fuá sentenciado por el delito de portar armas y alega en apelación que un assistant fiscal no tiene poder ni autoridad para formular, suscribir y pre-sentar una acusación con su propia firma, sin usar el nom-bre del fiscal del distrito. La única autoridad citada en apoyo de esta teoría es 22 R.C.L. 372 y 373 y Gibbons v. Picket, 31 Fla. 147, al efecto de que en algunas jurisdiccio-nes un assistant debe firmar y actuar a nombre de su principal.
Por otra parte, el Fiscal de esta corte confía en la ju-risprudencia sentada por los casos de El Pueblo de P. R. v. Rivera, 9 D.P.R. 439 y Ex parte González, 9 D.P.R. 464, que resuelven que la cuestión del carácter oficial y status de un fiscal de facto no puede ser levantada por un acusado al apelar de una sentencia condenatoria en un caso criminal.
En el volumen 5 de Corpus Juris, página 1327, después de definirse la palabra “assistant” se dice que “la palabra es susceptible de una variedad considerable de significados, que debe aclararse en cada caso con la ayuda del contenido, de las circunstancias y de otros medios de interpretación.
■ Entre otros ejemplares interesantes de la dificultad en-vuelta en todo esfuerzo de formular una definición exacta *734suficientemente amplia para incluir y aplicarse en todos los casos, independientemente de las regias de interpretación es-tatutoria, liemos examinado los casos de Naill v. State, 59 Tex. Cr. 484, 487; Freeman v. Barum, 131 Cal. 386, 390, y Murrey v. State, 48 Tex. Cr. 219, 220, todos los cuales están citados al pie dél volumen y página arriba mencio-nados.
Los artículos 5 y 6 de la ley titulada “Ley para abolir la Corte del Distrito Judicial de Ponce en la forma en que existe en la actualidad; crear una nueva Corte de Distrito del Distrito Judicial de Ponce, y para otros fines,” Leyes de 1925, página 970, dicen así:
‘ ‘ Sección 5: — Dicha corte tendrá un fiscal, un assistant fiscal, un secretario y un márshal, los cuales serán nombrados por el Goberna-dor con el consejo y consentimiento del Senado, por un período de cuatro años y hasta que sus sucesores hayan sido debidamente nom-brados y cualificados.
‘ ‘ Sección 6: — Los sub-secretarios y sub-márshals serán nombrados por el secretario y el márshal, respectivamente, con aprobación del Attorney General, y los taquígrafos y demás empleados de la corte serán nombrados por los jueces de la misma.”
Según la redacción del artículo 5 el assistant fiscal es un funcionario y una parte integrante de la corte tan clara y tan específicamente como lo son el secretario, el mársbal y el mismo fiscal. Cuando la Legislatura tuvo en mente nombrar subalternos (deputies) usó la palabra “deputy” como la forma clara y corriente de indicar tal intención. Los subsecretarios y los sub-mársbals mencionados en la sección 6 deben ser nombrados por el secretario y el míár-sbal, respectivamente, con la aprobación del Attorney General, pero no por tiempo definido. Por otra parte, el assistant fiscal es nombrado por el Gobernador por un pe-ríodo de cuatro años, y al menos en este extremo se le co-loca en el mismo nivel que el secretario, mársbal y fiscal. Sin embargo, los taquígrafos y demás empleados de la corte son nombrados por los jueces de la misma. Se hizo amplia *735disposición para cualesquiera empleados de oficina que el fiscal pudiere necesitar.
Bajo estas circunstancias estamos obligados a resolver que la Legislatura no tuvo en mente nombrar un assistant fiscal en el sentido de un mero escribiente, subalterno {deputy) o ayudante de oficina, sino que su intención fué crear un nuevo cargo, el ocupante del cual es un funcionario pú-blico sujeto únicamente a la supervisión y control del fiscal y con todos los poderes y deberes de un fiscal en la prepa-ración, persecución y dirección de los casos confiádosle por su superior.
Las otras cuestiones levantadas en el alegato del ape-lante no requieren seria consideración.
La sentencia apelada debe ser confirmada.